DETAILED ACTION
This office action is in response to Applicant’s submission filed on 1/29/2021. Claims 1-20 are pending in the application. As such, claims 1- 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0012200, filed on 1/31/2020.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following dates 1/29/2021, 8/10/2021, and 5/9/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US20210366506A1)(herein " Han").

Regarding claims 1, 10 and 19 Han teaches [a method of controlling an electronic device, the method comprising:- claim1], [an electronic device, comprising: a communication interface; an input interface; a memory storing at least one instruction; and a processor configured to control the electronic device by executing the at least one instruction stored in the memory, wherein the processor is further configured to: - claim 10], and [a non-transitory computer readable medium comprising instructions, that when executed by a processor of an electronic device, cause the electronic device to: - claim – 19] ( Han, Par. 0446: “The present invention mentioned in the foregoing description can also be embodied as computer readable codes on a computer-readable recording medium. Examples of possible computer-readable mediums include HDD (Hard Disk Drive), SSD (Solid State Disk), SDD (Silicon Disk Drive), ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, etc. The computer may include the processor 180 of the artificial intelligence device.”, and “Par. 0101:” In addition, the processor 180 may control at least some of the components described with reference to FIG. 1 in order to execute the application program stored in the memory 170.”, and Par. 0091:” The touchscreen may provide an output interface between the artificial intelligence device 100 and a user, as well as function as the user input unit 123 which provides an input interface between the artificial intelligence device 100 and the user.”, and Par. 0044:” The artificial intelligence device 100 may include a wireless communication unit 110, an input unit 120, a learning processor 130, a sensing unit 140, an output unit 150, an interface 160, a memory 170, a processor 180 and a power supply 190.”).
receiving a trigger speech of a user; (Han, Par. 0277: “Referring to FIG. 11, each of the artificial intelligence device 100-1, the first external artificial intelligence device 100-2 and the second external artificial intelligence device 100-3 receives the wake-up command through the microphone 122 [S1101, S1103 and S1105].”)
entering a speech recognition mode to recognize a speech command of the user in response to the trigger speech, and transmitting information to enter the speech recognition mode to at least one external device located at home; (Han, Par. 0035:”  FIGS. 19 to 21 are diagrams illustrating a process of, at an AI hub device, determining a device to perform a speech command uttered by a user and transmitting a control command to the determined device according to an embodiment of the present invention.”, and Par. 0220: “The processor 180 of the artificial intelligence device 100-1 transmits the operation command to the determined second external artificial intelligence device 100-2 through the wireless communication unit 110 [S521].”, and Par. 0070:” The processor 180 may include a sub module for enabling operation involving speech and natural language speech processing, such as an I/O processing module, an environmental condition module, speech-to-text [STT] processing module, a natural language processing module, a workflow processing module and a service processing module”, and Par. 0008:" Recently, a plurality of artificial intelligence devices capable of performing speech recognition is located in the home.")
obtaining a first speech information corresponding to a speech uttered by a user from a microphone included in the electronic device while operating in the speech recognition mode and receiving at least one second speech information corresponding to a speech uttered by the user from the at least one external device; (Han, Par. 0230:” A user utters a wake-up command <Hi! LG>.”, and Par. 0231:” The artificial intelligence device 100-1 and the first external artificial intelligence device 100-2 receive the wake-up command <Hi! LG> uttered by the user.”, and Par. 0232:’ The artificial intelligence device 100-1 may acquire the first speech quality level of the wake-up command received thereby.”, and Par. 0233:” In addition, the artificial intelligence device 100-1 may receive the second speech quality level of the wake-up command received by the first external artificial intelligence device 100-2 from the first external artificial intelligence device 100-2.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”, and Par. 0277:" Referring to FIG. 11, each of the artificial intelligence device 100-1, the first external artificial intelligence device 100-2 and the second external artificial intelligence device 100-3 receives the wake-up command through the microphone 122 [S1101, S1103 and S1105].) Note the command uttered by the user are being picked up by the electronic device (100-1) and other AI external devices, where it receives the indication of the signal fidelity from other external device (100-2) and based on the comparison of the two controls level (from 100-1 and 100-2) it decides that the signal received from the electronic device (100-1) is good for recognition and command execution.
identifying a task corresponding to a speech uttered by the user and an external device to perform the task based on the first speech information and the at least one second speech information; and transmitting, to the external device, information about the task. (Han, Par. 0276:” In particular, FIG. 11 is a diagram illustrating an example in which any one of a plurality of artificial intelligence devices becomes a master device to select an object to be controlled according to the wake-up command.”, and Par. 0287:” In the embodiment of FIG. 11, the master device may efficiently select the object to be controlled according to utterance of the wake-up command of the user.”, and Par. 0355:” The hub device may receive the speech command of the user, acquire the intention of the received speech command and transmit a control command for controlling operation of another external artificial intelligence device according to the acquired intention.”)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and in further view of Matthew Sharifi (US20190130914A1)( herein "Sharifi").

Regarding claims 2, 11, and 20, Han fails to explicitly disclose, however, Sharifi teaches obtaining first text information corresponding to the first speech information and at least one second text information corresponding to at least one second speech information by inputting the first speech information and at least one second speech information to an automatic speech recognition (ASR) module; and (Sharifi, Par. 0006:” “… a user device receives an utterance that is spoken by a user. … The user device transmits this score to other user devices in the near vicinity. The other user devices likely received the same utterance.”, and Par. 0007:” … the actions of receiving, by a first computing device, audio data that corresponds to an utterance; determining a first value corresponding to a likelihood that the utterance includes a hotword; receiving a second value corresponding to a likelihood that the utterance includes the hotword, the second value being determined by a second computing device; comparing the first value and the second value; and based on comparing the first value to the second value, initiating speech recognition processing on the audio data.”)
obtaining final text information corresponding to a speech uttered by the user based on the first text information and the at least one second text information. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”) Note: final text is obtained by comparison and or calculating highest likelihood between the received speeches.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Sharifi to obtain first text information corresponding to the first speech information and at least one second text information corresponding to at least one second speech information by inputting the first speech information and at least one second speech information to an automatic speech recognition (ASR) module; and obtaining final text information corresponding to a speech uttered by the user based on the first text information and the at least one second text information, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).

Regarding claims 5, and 14, Han fails to explicitly disclose, however, Sharifi teaches wherein the final text information comprises at least one keyword, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the at least one keyword. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”) Note: Since each text includes keyword, consequently the final text is obtained by comparison and or calculating highest likelihood between the received texts, also includes a keyword.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Sharifi to wherein the final text information comprises at least one keyword, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the at least one keyword, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).

Claims  3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and Sharifi and in further view of Kyung Pyo KO (US20200349323A1)( herein "KO").

Regarding claims 3, and 12, Han fails to explicitly disclose, however, Sharifi teaches wherein the obtaining the final text information comprises: based on the first text information and the second text information being identical, identifying the first text information as the final text information, and (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance [identical] 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood [being different] that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”) Note: identicality of the first and second text is determined via comparison undertaken and highest likelihood determination as demonstrated. 
based on the first text information and the second text information being different, obtaining final text information by inputting the first text information and the second text information to an artificial neural network model. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood [being different] that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”) Note: The comparison undertaken and highest likelihood determination is a precursor for finding the final text.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Sharifi to obtain the final text information comprises: based on the first text information and the second text information being identical, identifying the first text information as the final text information, and, based on the first text information and the second text information being different, obtaining final text information by inputting the first text information and the second text information, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).
Han and Sharifi fail to explicitly disclose, however, KO teaches text comparison with artificial neural network model (KO, Par. 0089:” The operations illustrated in FIG. 5 represent a process of the neural network, in which when the neural network receives an input of two or more predetermined text data after the neural network is completely trained (that is, after the neural network is generalized), the neural network outputs a comparison result for the two or more text data.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han and Sharifi in view of KO to do text comparison with artificial neural network model, in order to implement a method of generating and utilizing a text fingerprint, as evidence by KO (See Par. 0011)

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and Sharifi and in further view of Jaesung Kwon (US20190304450A1)( herein " Kwon ").

Regarding claims 4, and 13, Han, and Sharifi fail to explicitly disclose, however, Kwon teaches obtaining information about a task corresponding to a speech uttered by the user by inputting the final text information to a natural language understanding (NLU) module. (Kwon, Par. 0052:” The speech recognition engine may include an automatic speech recognition [ASR] engine for converting the user's speech into a text and a natural language understanding [NLU] engine for extracting the meaning of the user utterance from a recognition result of the ASR engine. In this case, the ASR engine and the NLU engine may include various processing circuitry and/or executable program elements and process speech signals using a speech recognition model and a language understanding model, respectively.”, and Par. 0143:”For example, the speech recognition engine may convert the user's speech signal into text data using an ASR engine, and perform, for example, and without limitation, morphological analysis, syntax analysis, and semantic analysis, and the like, on the user's speech converted into the text data using an NLU engine.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, and Sharifi in view of Kwon to obtain information about a task corresponding to a speech uttered by the user by inputting the final text information to a natural language understanding (NLU) module, in order to extract the meaning of the user utterance from a recognition result of the ASR engine, as evidence by Kwon (See Par. 0052)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Sharifi and KO and in further view of Lee et al. (US10347243B2)( herein "Lee").

Regarding claim 6, Han, HO fail to explicitly disclose, however, Sharifi teaches wherein the final text information comprises a plurality of keywords corresponding to each of a syllable of the speech uttered by the user, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the [[plurality]] of keywords. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”) Note: final text is obtained by comparison and or calculating highest likelihood between the received texts, which is a precursor for identifying the targeted device to perform a task.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, KO in view of Sharifi to wherein the final text information comprises a plurality of keywords corresponding to each of a syllable of the speech uttered by the user, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the [[plurality]] of keywords, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).
Han, KO, and Sharifi fail to explicitly disclose, however, Lee teaches identifying device based on the plurality of keywords. (Lee, Col. 10, lines 35 – 37:” Alternatively, the control unit 150 may derive the utterance topic by giving a weighted value to a high frequency keyword among the plurality of keywords.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, KO, and Sharifi in view of Lee to in order to target of an utterer based on the extracted keyword of the text information, as evidence by Lee (See col. 8, lines 60-61).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Sharifi and in further view of Lee.

Regarding claim 15, Han fails to explicitly disclose, however, Sharifi teaches wherein the final text information comprises a plurality of keywords corresponding to each of a syllable of the speech uttered by the user, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the [[plurality]] of keywords. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”) Note: final text is obtained by comparison and or calculating highest likelihood between the received texts, which is a precursor for identifying the targeted device to perform a task.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Sharifi to wherein the final text information comprises a plurality of keywords corresponding to each of a syllable of the speech uttered by the user, and wherein the identifying further comprises identifying the external device to perform a task corresponding to the speech uttered by the user based on the [[plurality]] of keywords, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).
Han, and Sharifi fail to explicitly disclose, however, Lee teaches identifying device based on the plurality of keywords. (Lee, Col. 10, lines 35 – 37:” Alternatively, the control unit 150 may derive the utterance topic by giving a weighted value to a high frequency keyword among the plurality of keywords.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, and Sharifi in view of Lee to in order to target of an utterer based on the extracted keyword of the text information, as evidence by Lee (See col. 8, lines 60-61).


Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and Sharifi and in further view of Lee .

Regarding claims 7, and 16, Han fails to explicitly disclose, however, Sharifi teaches wherein the identifying the external device comprises identifying the external device to perform a task through [[a weight assigned to each]] of at least one keyword included in the final text information. (Sharifi, Par. 0018:” FIG. 1 is a diagram of an example system 100 for hotword detection. In general, system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110. The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each transmit data to each other that indicates the likelihood that the utterance 104 includes a hotword. The computing devices 106, 108, and 110 each compare the data, and the computing device that computed the highest likelihood [final text] that the utterance 104 included a hotword initiates speech recognition on the utterance 104. The computing devices that did not compute the highest likelihood that the utterance 104 includes a hotword do not initiate speech recognition on the speech following the utterance 104.”, and Par. 0234:” The artificial intelligence device 100-1 may compare the first speech quality level with the second speech quality level and output a notification that the artificial intelligence device 100-1 itself is selected as an object to be controlled when the first speech quality level is larger than the second speech quality level.”) Note: final text is obtained by comparison and or calculating highest likelihood between the received texts, which is a precursor for identifying the targeted device to perform a task.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Sharifi to identify the external device comprises identifying the external device to perform a task through [[a weight assigned to each]] of at least one keyword included in the final text information, in order to identify other nearby computing devices that are configured to respond to the hotword, as evidence by Sharifi (See Par. 0020).
Han, and Sharifi fail to explicitly disclose, however, Lee teaches weight assignment to each of at least one keyword (Lee, Col. 10, lines 35 – 37:” Alternatively, the control unit 150 may derive the utterance topic by giving a weighted value to a high frequency keyword among the plurality of keywords.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han, and Sharifi in view of Lee to assign weight to each keyword, in order to target of an utterer based on the extracted keyword of the text information, as evidence by Lee (See col. 8, lines 60-61).

Claims  8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and in further view of Li et al. (US20180247645A1)( herein "Li").

Regarding claims 8, and 17, Han fails to explicitly disclose, however, Li teaches wherein the transmitting to the at least one external device comprises further transmitting information to cause a second electronic device, which is reproducing an image or audio, among the at least one external device receiving the information, to enter a mute mode. (Li, Par. 0104:” … after determining a device responding to a voice instruction from multiple devices, a server may send a message to a device that does not respond to a voice instruction in the multiple devices in order to instruct a voice assistant of the device that does not respond to a voice instruction not to respond to a received voice instruction or instruct a voice assistant of the device that does not respond to a voice instruction to enter a sleep state.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Li to wherein the transmitting to the at least one external device comprises further transmitting information to cause a second electronic device, which is reproducing an image or audio, among the at least one external device receiving the information, to enter a mute mode, in order to intelligently select the device responding to a voice instruction, as evidence by Li (See Par. 0005).


Claims  9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han, and Sharifi and in further view of Smith et al. (US 20190172452A1)( herein "Smith").

Regarding claims 9, and 18, Han fails to explicitly disclose, however, Smith teaches wherein speech recognition engines included in the electronic device and the at least one external device are identical. (Smith, Par. 0030:” It will be appreciated that the number and/or type of voice assistants, including the additional voice assistants 174, may vary in different embodiments [e.g., the use of lettering A . . . N for the additional voice assistants 174 may represent any number of voice assistants]. It will similarly be appreciated that in certain embodiments the user may utilize multiple voice assistants of the same or similar types [e.g., certain users may have multiple shopping voice assistants, and so on].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Han in view of Smith to wherein speech recognition engines included in the electronic device and the at least one external device are identical, in order to provide for a potentially improved and/or efficient experience for the user, as evidence by Smith (See Par. 0078)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim et al. (US20190385614A1) teach Par. 0174:” … the artificial intelligence apparatus 100 may receive the data required for recognizing the voice of the user from other artificial intelligence apparatuses 100, and may recognize the utterance voice of the user based on data obtained by the artificial intelligence apparatus 100 and the received data. In this case, the artificial intelligence apparatus 100 that receives the data required for recognizing the voice of the user from other artificial intelligence apparatuses 100 to recognize the utterance voice of the user may operate as a master artificial intelligence apparatus in relation to other artificial intelligence apparatuses 100.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/BHAVESH M MEHTA/             Supervisory Patent Examiner, Art Unit 2656